O’NIELL, J.
The defendant was ordered by the district court to show cause why he should not be placed under a peace bond, lie contends that the district court has not jurisdiction to order a person to furnish a peace bond.
Article 109 of the Constitution gives the district courts exclusive original jurisdiction in all criminal cases except such as may be vested in other courts.
Sections 1016 and 1046 of the Revised Statutes confer upon justices of the peace jurisdiction or authority to require any person charged with an intention of breaking the peace to furnish a peace bond. The Constitution also distinctly recognizes the authority or jurisdiction of justices of the peace to place a person under a peace bond. Article 111 declares:
“The district courts shall have jurisdiction of appeals from justices of the peace * * * from all orders requiring a peace bond.”
And article 128 declares:
“Justices of the peace and constable's shall receive no fees * * * in peace bond'cases.”
Our conclusion is that, as justices of the peace have jurisdiction to place persons under peace bonds, district judges have not such jurisdiction.
The rule issued herein is made peremptory, prohibiting the district judge from requiring relator to furnish a peace bond.